Me. Chief Justice Del Toeo
delivered the opinion of the court.
On July 31, 1925, the transcript in this appeal was filed in the office of the secretary of this court. It contains certified copies of the information, the opinion, the judgment and the notice of appeal.
On the 20th of the following August the appellant filed a document of eight pages ending as follows: “I certify that the foregoing is a true and exact copy of what was done at the hearing of this case, and at the request of an interested party I issue this certificate in San Juan, P. R., this 4th day of August, 1925. (Sgd.) J. Comas Vera, Stenographer of the Second District Court,” and the appellant moved that on the basis of the document filed the ease be considered on the merits of the evidence.
Paragraphs 4, 6 and 7 of section 356 of the Code of Criminal Procedure, as amended by Act No. 4 of 1925, Acts of 1925, page 108, read as follows:
“Instead of preparing the bill of exceptions or the statement of the case hereinabove referred to, for the purpose of reviewing on appeal any matter or order reviewable on appeal from final judgment in a criminal cause, the defendant-appellant or his attorney (or the district attorney, in ease The People of Porto Rico is the appellant;, may file with the secretary of the court from whose judgment, order or decision the appeal is taken, a petition asking for a transcript of the testimony and evidence offered and introduced, and of- all decisions, actions or statements of the court, and of all objections and exceptions of the district attorney and of the attorney for the defendant and of questions or matters in connection therewith. The said petition shall be filed within ten days after filing of the appeal. Upon receipt of such petition it shall be the duty of the court to direct the .stenographer thereof to make a true and complete transcript of the stenographic record of the trial. The stenographer, within twenty days after having been so directed by the court, shall prepare a transcript of the stenographic notes of the trial, including therein a copy of all documents offered and introduced in evidence and of any other matter prayed for in the said petition, to *683be included in the said transcription, and shall deliver it to the secretary of the said court.
* # * # * # #
“When the bill of exceptions, the statement of the case, or the transcript of the evidence is filed in the office of the secretary of the court, the secretary shall report the fact to the judge on the same or the following day, and the latter shall set the date for the appearance before him of the defendant or his attorney and of the district attorney for the approval of such bill of exceptions, statement of the case or transcript of the evidence.
‘ ‘ The trial' having been held, the court, in view of the allegations of said parties and of the bill of exceptions, statement of the case, or transcript of the evidence, in the proper case, shall make such corrections as it may deem advisable and shall approve such bill of exceptions, statement of the case, or transcript of the evidence, and the judge shall certify its contents at the foot thereof as approved by him, and said bill of exceptions, statement of the ease or transcript of the evidence, shall in such form become a part of the judgment roll.”
Hence a simple certificate of the stenographer is not enough. The stenographer prepares and certifies the transcript, but that certified transcript is thereafter submitted to the process clearly and particularly marked by the statutory provisions transcribed and only after the law has been complied with and the judge has approved it does the transcript become a part of the judgment roll in order to serve as a basis for consideration of the merits of the case by the appellate court.
Therefore the appellant’s motion is overruled.
Mr. Justice Wolf took no part in the decision of this case.